 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 9 
44Warren Unilube, Inc. 
and Teamsters Local 667.  
Case 
26ŒCAŒ023999 
July 15, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND HAYES
 This is a refusal-to-bargain case in which the Re-
spondent is contesting the Union™s certification as bar-
gaining representative in the underlying representation 
proceeding.  Pursuant to a charge filed on April 1, 2011, 

the Acting General Counsel issued the complaint on 
April 21, 2011, alleging that the Respondent has violated 
Section 8(a)(5) and (1) of the Act by refusing the Un-
ion™s request to bargain following the Union™s certifica-
tion in Case 26
ŒRCŒ8616.  (Official notice is taken of 
the ﬁrecordﬂ in the representation proceeding as defined 
in the Board™s Rules and Regulations, Secs. 102.68 and 
102.69(g); 
Frontier Hotel
, 265 NLRB 343 (1982).)  The 
Respondent filed an answer, admitting in part and deny-
ing in part the allegations in the complaint, and asserting 
affirmative defenses. 
On May 12, 2011, the Acting General Counsel filed a 
Motion for Summary Judgment.  On May 13, 2011, the 
Board issued an order transferring the proceeding to the 

Board and a Notice to Show Cause why the motion 
should not be granted.  The Respondent filed a response.  
The Acting General Counsel filed a motion to strike and 

a response to the Respondent™s response.  The Respond-
ent filed an opposition to the Acting General Counsel™s 
motion.
1 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
In its answer, the Respondent denies its refusal to bar-
gain
2 and contests the validity of the Union™s certifica-
                                                           
1 The motion to strike is denied
.  The Acting General Counsel has 
failed to establish that the Respondent™s initial failure to serve the other 
parties with its response to the Notic
e to Show Cause, which it correct-
ed by providing copies of the document to the Acting General Counsel 
and the Charging Party when alerted of
 this error, prejudiced any party 
in any way. 
2 Par. 9 of the complaint alleges 
that the Respondent has failed and 
refused to recognize and bargain with the Union as the exclusive col-
lective-bargaining representative of the unit.  The Respondent™s answer 

denies that the Union is the properly-certified exclusive collective-
bargaining representative of the unit, and therefore denies the allega-
tions of par. 9.  However, the Acting General Counsel attached to his 

motion as Exh. 17 a letter dated March 30, 2011, from the Respond-
ent™s attorney to the Union™s attorn
ey, which states that ﬁthe Company 
respectfully declines the union™s request [to recognize and bargain with 

the Union] and will not meet for the purpose of negotiating a collective-
bargaining agreement.ﬂ  The Respondent does not contest the authentic-
ity of this letter.  Accordingly, we 
find that there is no existing material 
tion based on its objections to conduct alleged to have 
affected the results of the 
election in the representation 
proceeding. 
All representation issues raised by the Respondent 
were or could have been litigated in the prior representa-
tion proceeding.  The Respondent does not offer to ad-
duce at a hearing any newly discovered and previously 

unavailable evidence, nor does it allege any special cir-
cumstances that would require the Board to reexamine 
the decision made in the re
presentation proceeding.  We 
therefore find that the Re
spondent has not raised any 
representation issue that is properly litigable in this un-
fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).
3  Accord-
ingly, we grant the Acting General Counsel™s Motion for 

Summary Judgment.
4 On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, an Arkansas 
corporation, with an office 
and place of business in West 
Memphis, Arkansas, has been engaged in the blending 
and packaging of petroleum products.
5                                                                                              
issue of fact warranting a hearing regarding the Respondent™s failure 
and refusal to recognize and bargain 
with the Union.  The Respondent™s 
answer also denies the allegations in complaint pars. 10 and 11.  These 
paragraphs state, respectively, the legal conclusions that the Respond-
ent has been failing and refusing to
 bargain collectively and in good 
faith with the exclusive collective-
bargaining representative of its em-
ployees in violation of Sec. 8(a)(5) and (1) of the Act, and that the 
unfair labor practices of the Respon
dent affect commerce within the 
meaning of Sec. 2(6) and (7) of the Act.  Accordingly, the Respond-

ent™s denials with respect to these allegations do not raise any material 
issues of fact to be litig
ated in this proceeding. 
3 In its response to the Notice to Show Cause, the Respondent 
acknowledges that generally, in the 
absence of newly discovered or 
previously unavailable evidence or 
special circumstances, a respondent 
is not entitled to relitigate issues which were or could have been litigat-

ed in a prior representation proceedi
ng.  This principle is longstanding 
and endorsed by the Supreme Court.  See 
Pittsburgh Plate Glass Co., 
supra at 162.  The Respondent argues,
 however, that such relitigation is 
warranted here because the facts in
 the prior representation proceeding 
establish that the Union™s status of majority representative did not result 
from a free and fair election, citing 
Sub-Zero Freezer Co.
, 271 NLRB 
47, 47 (1984).  
Sub-Zero
 is one of a limited number of cases in which 
the Board has departed from the ru
le that, in a certification-testing 
unfair labor practice case, issues that
 had been presented to and decided 
by the Board in a prior, related 
representation case cannot be relitigat-
ed.  Having reviewed the facts and arguments presented by the Re-
spondent in its response to the Notice to Show Cause, we find no basis 

for departing from our longstanding ru
le or disturbing our Decision and 
Certification of Representative in the underlying representation case. 
4 We therefore deny the Respondent™s request that the complaint be 
dismissed with prejudice on all counts. 
5 In its answer to the complaint, the Respondent admits the allega-
tions of par. 2, except that it denies that ﬁthe blending and packaging of 

petroleum productsﬂ is a full and complete statement of its activities at 
 WARREN UNILUBE
, INC. 45During the 12-month period ending March 31, 2011, 
the Respondent, in conducting its business operations 
described above, sold and shipped from its West Mem-
phis, Arkansas facility goods valued in excess of $50,000 

directly to points outside the State of Arkansas, and pur-
chased and received at the same facility goods valued in 
excess of $50,000 directly from points outside the State 

of Arkansas. 
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act and that the 
Union, Teamsters Local 667, 
is a labor organization within the meaning of Section 
2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Certification 
Following a representation election held on November 
5, 2010, the Board certified the Union on March 16, 
2011, as the exclusive collective-bargaining representa-

tive of the employees in the following appropriate unit: 
 INCLUDED:  All full-time and regular part-time em-

ployees, including production, plastics, blending, 
maintenance, warehouse, plant clericals, quality inspec-
tors and truck drivers at the Respondent™s West Mem-

phis, Arkansas facility; 
EXCLUDED:  All office clerical employees, profes-
sional employees, quality control employees, house-

keeping employees, temporary employees, guards and 
supervisors as defined in the Act. 
 The Union continues to be
 the exclusive collective-
bargaining representative of the unit employees under 
Section 9(a) of the Act. 
B.  Refusal to Bargain 
At all material times, Rusty Brown held the position of 
the Respondent™s plant manager, and has been a supervi-
sor of the Respondent within the meaning of Section 
2(11) of the Act and an agent of the Respondent within 

the meaning of Section 2(13) of the Act. 
At all material times, an unnamed attorney has been an 
agent of the Respondent within the meaning of Section 

2(13) of the Act. 
By letter dated March 22, 2011, the Union requested 
the Respondent to recognize and bargain with it as the 

exclusive collective-bargaining 
representative of the unit.  
Since about March 30, 2011, the Respondent has failed 
                                                                                             
its facility in West Memphis, Arkansas.  However, the description of 
the Respondent™s business is set forth in the Stipulated Election 

Agreement signed by the parties.  We therefore find that the Respond-
ent™s denial does not raise any issue which warrants a hearing. 
and refused to recognize and bargain with the Union as 
the exclusive collective-barg
aining representative of the 
unit.  We find that this failure and refusal constitutes an 
unlawful failure and refusal 
to recognize and bargain 
with the Union in violation of Section 8(a)(5) and (1) of 
the Act. 
CONCLUSION OF 
LAW By failing and refusing since March 30, 2011, to rec-
ognize and bargain with the Union as the exclusive col-
lective-bargaining representative of the employees in the 

unit, the Respondent has engaged in unfair labor practic-
es affecting commerce within
 the meaning of Section 
8(a)(5) and (1) and Section 2(6) and (7) of the Act.   
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to recognize and bargain on request with the Un-
ion, and, if an understanding is reached, to embody the 

understanding in a signed agreement. 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 

by law, we shall construe the initial period of the certifi-
cation as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER 
The National Labor Relations Board orders that the 
Respondent, Warren 
Unilube, Inc., West Memphis, Ar-
kansas, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to recognize and bargain with 
Teamsters Local 667, as the exclusive collective-
bargaining representative of the employees in the bar-
gaining unit. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, recognize 
and bargain with the Union 
as the exclusive collective-ba
rgaining representative of 
the employees in the following
 appropriate unit on terms 
and conditions of employment and, if an understanding is 

reached, embody the understanding in a signed agree-
ment: 
  DECISIONS OF THE NATIONAL ALBOR RELATIONS BOARD
 46INCLUDED:  All full-time and regular part-time em-
ployees, including production, plastics, blending, 
maintenance, warehouse, plant clericals, quality inspec-
tors and truck drivers at the Respondent™s West Mem-

phis, Arkansas facility; 
EXCLUDED:  All office clerical employees, profes-
sional employees, quality control employees, house-

keeping employees, temporary employees, guards and 
supervisors as defined in the Act. 
(b) Within 14 days after service by the Region, post at 
its facility in West Memphis, Arkansas, copies of the 
attached notice marked ﬁAppendix.ﬂ
6  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 26, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 

and maintained for 60 consecutive days in conspicuous 
places, including all places where notices to employees 
are customarily posted.  In addition to physical posting of 

paper notices, notices shall be distributed electronically, 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 

customarily communicates with
 its employees by such 
means.7  Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-

faced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed its facilities 

involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 

by the Respondent at any time since March 30, 2011. 
(c)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
                                                           
6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice r
eading ﬁPosted By Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
7 For the reasons stated in his dissenting opinion in 
J. Picini Floor-
ing, 356 NLRB 11 (2010), Member Hayes would not require electronic 
distribution of the notice. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED 
BY ORDER 
OF THE NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 fail and refuse to recognize and bargain 
with Teamsters Local 667, as
 the exclusive collective-
bargaining representative of the employees in the bar-

gaining unit. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
listed above. 
WE WILL, on request, recognize and bargain with the 
Union and put in writing and 
sign any agreement reached 
on terms and conditions of employment for our employ-
ees in the following bargaining unit: 
 INCLUDED:  All full-time and regular part-time em-

ployees, including production, plastics, blending, 
maintenance, warehouse, plant clericals, quality inspec-
tors and truck drivers at our West Memphis, Arkansas 
facility; 
EXCLUDED:  All office clerical employees, profes-
sional employees, quality control employees, house-
keeping employees, temporary employees, guards and 

supervisors as defined in the Act. 
WARREN UNILUBE
, INC.  